DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
 
Regarding claims 8-20 – The specification paragraph [0051] states - “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Claims 8-20 refer to “computer readable storage media”, based on paragraph [0051] above, the examiner assumes the “computer readable storage media” in the claims is non-transitory. 
If the applicants believe this is not the case then claims 8-20 need to be amended to explicitly state -- non-transitory computer readable storage media --.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0186124 A1) hereinafter Jones in view of Russell et al. (US 10,373,226 B1) hereinafter Russell.

The application and the references are in the same field of endeavor. Jones is directed to loading a product purchased by on user onto a vehicle at a warehouse using audio signatures. Russell is directed to authenticating a user and insuring the user has access to a parking facility and identifying the user and the vehicle and the parking space the user/vehicle is occupying.

Regarding claims 1, 8, and 15 – Jones discloses identifying, by one or more processors, initiation of a delivery associated with a user, refer to paragraphs [0012], [0026],
generating, by one or more processors, an audio signature that corresponds to the delivery, refer to paragraphs [0012], [0023], [0035], [0036], 
providing, by one or more processors, a digital file that includes the audio signature to a computing device associated with the user, refer to paragraphs [0012], [0023], [0027], [0035], [0036], 
providing, by one or more processors, the digital file that includes the audio signature to a delivery vehicle, refer to paragraphs [0028], [0029], [0037], [0054], [0055], claims 1, 9.
Jones does not explicitly disclose authenticating, by one or more processors, the user with the delivery vehicle based at least in part on the digital file of the user and the digital file of the delivery vehicle.
(Note - Paragraph numbers for the Russell reference are taken from the text version.)
Russell discloses authenticating, by one or more processors, the user with the delivery vehicle based at least in part on the digital file of the user and the digital file of the delivery vehicle, refer to paragraphs (27), (29), (64), (86), (87), (95) to (97), (100).
It would have been obvious to an ordinary person of skill in the art before the effectively filing date of the application to combine Jones with Russell and provide Jones with authenticating, by one or more processors, the user with the delivery vehicle based at least in part on the digital file of the user and the digital file of the delivery vehicle.
The suggestion/motivation for combining is that Jones discloses improving the process of loading vehicles from POS purchases from user to a vehicle through a warehouse and providing authentication from the user to the vehicle will improve the process accuracy, refer to paragraphs [0015], [0023], [0024], [0028], [0029], [0030], [0031], [0032], [0036], [0042], [0043], [0054].
The benefit being only valid authenticated purchases will be processed and loaded on the vehicle.
Regarding claims 2, 9, and 16 – Jones discloses identifying, by one or more processors, initiation of a delivery associated with a user and generating, by one or more processors, an audio signature that corresponds to the delivery.
Jones does not explicitly disclose in response to a positive authentication of the user with the delivery vehicle, authorizing, by one or more processors, the delivery vehicle to dispense an item that corresponds to the delivery of the user.
Russell discloses in response to a positive authentication of the user with the delivery vehicle, authorizing, by one or more processors, the delivery vehicle to dispense an item that corresponds to the delivery of the user, refer to paragraph (86).
It would have been obvious to an ordinary person of skill in the art before the effectively filing date of the application to combine Jones with Russell and provide Jones with in response to a positive authentication of the user with the delivery vehicle, authorizing, by one or more processors, the delivery vehicle to dispense an item that corresponds to the delivery of the user.
The suggestion/motivation for combining is that Jones discloses improving the process of loading vehicles from POS purchases from user to a vehicle through a warehouse and providing authentication from the user to the vehicle will improve the process accuracy, refer to paragraphs [0015], [0023], [0024], [0028], [0029], [0030], [0031], [0032], [0036], [0042], [0043], [0054].
The benefit being only valid authenticated purchases will be processed and loaded on the vehicle.
Regarding claims 4, 11, and 18 – Jones discloses identifying, by one or more processors, initiation of a delivery associated with a user and generating, by one or more processors, an audio signature that corresponds to the delivery.
Jones does not explicitly disclose determining, by one or more processors, that the delivery vehicle is present at a geolocation of the user; broadcasting, by one or more processors, an audio signal utilizing the delivery vehicle; and receiving, by one or more processors, a confirmation notification from the computing device associated with the user, wherein the confirmation notification corresponds to the computing device associated with the user detecting the audio signal.
Russell discloses determining, by one or more processors, that the delivery vehicle is present at a geolocation of the user; broadcasting, by one or more processors, an audio signal utilizing the delivery vehicle; and receiving, by one or more processors, a confirmation notification from the computing device associated with the user, wherein the confirmation notification corresponds to the computing device associated with the user detecting the audio signal, refer to paragraphs (29), (64), (86), (87), (97), (100).
It would have been obvious to an ordinary person of skill in the art before the effectively filing date of the application to combine Jones with Russell and provide Jones with determining, by one or more processors, that the delivery vehicle is present at a geolocation of the user; broadcasting, by one or more processors, an audio signal utilizing the delivery vehicle; and receiving, by one or more processors, a confirmation notification from the computing device associated with the user, wherein the confirmation notification corresponds to the computing device associated with the user detecting the audio signal.
The suggestion/motivation for combining is that Jones discloses improving the process of loading vehicles from POS purchases from user to a vehicle through a warehouse and providing authentication from the user to the vehicle will improve the process accuracy, refer to paragraphs [0015], [0023], [0024], [0028], [0029], [0030], [0031], [0032], [0036], [0042], [0043], [0054].
The benefit being only valid authenticated purchases will be processed and loaded on the vehicle.
Regarding claims 6, 13, and 20 - Jones discloses in response to the delivery vehicle receiving the digital file of the computing device associated with the user, determining, by one or more processors, whether the digital file of the computing device associated with the user and the digital file of the delivery vehicle match, wherein the match is based at least in part on an equality comparison of the digital file of the computing device associated with the user and the digital file of the delivery vehicle, refer to paragraphs [0012], [0023], [0024], [0035], [0036], [0054].
Allowable Subject Matter

Claims 3, 5, 7, 10, 12, 14, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bangor et al. (US 9,325,749 B2) discloses methods and apparatus to manage conference call activity with IP networks.
Dhoble (US 2011/0119290 A1) discloses apparatus, methods, and systems for a mobile healthcare manager-based video prescription provider.
Mott et al. (US 6,170,060 B1) discloses method and apparatus for targeting a digital information playback device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.

John Pezzlo
15 May 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465